Shepley, C. J.
The record and the rule of reference states, that the referee “ is to decide this action on legal principles and establish the line between the parties.” The law as well as the facts was thereby submitted to his decision. He was under no obligation to state the facts proved before him and to submit a question of law for the consideration of the Court.
The parties by the reference admit, that the line between their lands was disputed and uncertain; that its exact’ position had not been ascertained. The design appears to have been to have that uncertainty removed and to have the position of the line clearly ascertained and established. The fourth clause of the award declares “ that the line between said parties on or by the premises described in the plaintiff’s writ, be fixed and established as follows,” describing it. There is no indication in the award, that the testimony introduced was disregarded, or that land not in dispute was taken from one party and assigned to the other. The statement, that the land of each party is to be contiguous to that line, is of no importance, it being but a statement of the legal effect of *390the establishment of the line between their lands. The testimony introduced before the referee is not presented by the exceptions, and the Court can form no judgment, that an incorrect decision was made by him upon the facts; that the line established was not authorized by the testimony,' or that the law was not correctly applied.
The testimony respecting what the referee did and said can have no other effect than to prove, that he so conducted, that his award ought not to be accepted. This it fails to do.
There does not appear to be any just cause to fear, that the award will not be conclusive upon the rights of the parties submitted.
Tenney, Wells and Howard, J. J. concurred.

Exceptions overruled.